Decided that where real estate descends to a daughter of the owner, who is a feme covert, and who dies in the jjf0^me 0p ti1G jrQo^g). t0 wft.0m dower in the premises is subsequently assigned, the husband of such daughter is not entitled to an estate by the curtesy in the third of the premises whtch are thus assigned to the widow of his wife’s father for dower ; even after the termination of the life estate of such widow in that third of the premises.
The case of Bear v. Snyder, (11 Wend. Rep., 532) to the contrary, overruled, it seems.
But that where the widow of the father has dower assigned to her in the whole of the land before the widow of the grandfather has been endowed — whether such assignment was voluntary or was obtained by suit against the son and heir — if the widow of the grandfather is subsequently endowed, the widow of the father, after the death of the widow who§e claim was paramount, will be entitled to bo restored to her dower in the whole premises; in the same manner as if the title of her husband had been conveyed to him by the grandfather in his lifetime, instead of coming to him by descent subject to the immediate right of his mother to a life estate in one third thereof
In a case where both widows are claiming dower in the same part of the estate, simultaneously, as against the infant heir, the grandmother is to be considered as first endowed of one third of the infant’s share, which, by relation, defeats the seizin of the father from the time of the descent cast upon him, as to that third, and the mother of the infant is only entitled to one third of the other two thirds as her dower.
The masters report as to the value of the infants’ interests in the farm sought to be sold in this case, amended; and special guardian authorized to sell such interests j the adult owners joining in the sale and consenting to bear their respective shares of the costs.